EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Advanced Photonix, Inc. Ann Arbor, Michigan We hereby consent to the incorporation by reference in the prospectus constituting a part of this Registration Statement on Form S-3 of our report dated June 29, 2010, relating to the consolidated financial statements and schedule of Advanced Photonix, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended March 31, 2010. We also consent to the reference made to us under the caption “Experts” in the prospectus. /s/ BDO USA, LLP BDO USA, LLP (formerly knownas BDO Seidman, LLP) Troy, Michigan November 15, 2010
